                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA


    UNITED STATES                                      CRIMINAL ACTION

    VERSUS                                                         NO. 09-7

    CHANCE FRANKLIN                                           SECTION “R”


                         ORDER AND REASONS

       Before the Court is defendant Chance Franklin’s motion for an

adjustment to the sentence the Court imposed when it revoked his

supervised release. 1 For the following reasons, the motion is denied.



I.     BACKGROUND

       On May 21, 2009, Franklin pleaded guilty to knowingly and

intentionally distributing a Schedule II controlled substance, in violation of

21 U.S.C. §§ 841(a)(1), (b)(1). 2 He was sentenced on March 10, 2010 to a

term of imprisonment of 90 months, followed by five years of supervised

release.3 Franklin was released from imprisonment in February 2014. 4 On




1      R. Doc. 62.
2      R. Doc. 19.
3      R. Doc. 33.
4      See R. Doc. 56 at 1 (Franklin’s Probation Dispositional Report).
August 24, 2017 5—during his term of supervised release—Franklin was

arrested and charged with multiple state offenses, including distribution of a

controlled substance. 6 On June 25, 2018, he pleaded guilty to this drug

charge and was sentenced in the 32nd Judicial District Court of Terrebonne

Parish to 12 years at hard labor. 7 On August 22, 2018, the U.S. Attorney’s

Office filed a rule to revoke his supervised release. 8 On September 18, 2018,

the Court found that Franklin violated the terms of his supervised release by

committing the crime for which he was sentenced in state court, and

sentenced him to a term of imprisonment of 50 months, to be served

concurrently with his state sentence. 9

      Franklin now moves for the Court to adjust this 50-month sentence

downward.10 Franklin explains that the Bureau of Prisons (BOP) did not

award him credit on his revocation sentence for the time he spent in state

custody from August 2017 to September 18, 2018, the date this Court

imposed his 50-month sentence.11 He argues that an adjustment to his




5    Franklin was first arrested on July 10, 2017, but escaped from custody
during the booking process. Id. at 1-2.
6    Id.
7    Id. at 2.
8    R. Doc. 53.
9    R. Doc. 61.
10   R. Doc. 62.
11   Id. at 6.
                                      2
sentence is necessary to fulfill the Court’s intention of having his federal

revocation sentence run concurrently to his state sentence. 12



II.   DISCUSSION

      Franklin correctly notes that the BOP, not the district court,

determines if a prisoner is to receive credit towards his federal sentence for

time spent in state custody.13 See United States v. Wilson, 503 U.S. 329, 333-

35 (1992) (holding that a district court may not directly award credit against

a federal sentence for time spent in official detention and that the Attorney

General must compute the credit under 18 U.S.C. § 3585(b)); United States

v. Rorex, 142 F. App’x 808, 808-09 (5th Cir. 2005) (“[T]he district court did

not err by refusing to award [defendant] credit for time served in state

confinement because the Attorney General, through the Bureau of Prisons,

determines what credit, if any, will be awarded to prisoners for time spent in

custody prior to the commencement of their federal sentences.”).

      Courts also do not have the authority to retroactively reduce a sentence

in response to the BOP’s determination of whether a prisoner should receive

credit for time served. A district court may modify a previously imposed




12    Id.
13    Id. at 1.
                                      3
sentence only in limited circumstances. See United States v. Zabala-Molina,

400 F. App’x 872, 874 (5th Cir. 2010) (stating that district courts are

authorized to modify previously imposed sentences only in limited

circumstances as set forth in 18 U.S.C. § 3582(c)); see also United States v.

De Los Santos, No. 06-585, 2007 WL 268704, at *1 (S.D. Tex. Jan. 25, 2007)

(“The revocation of supervised release is a sentence.” (citing United States v.

Moody, 277 F.3d 719 (5th Cir. 2001))). Section 3582(c) provides that a “court

may not modify a term of imprisonment once it has been imposed except” in

three circumstances: (1) “[u]pon motion of the Director of the Bureau of

Prisons, [a court] may reduce the term of imprisonment . . . if it finds” special

circumstances exist; (2) a court may modify a sentence if such modification

is “otherwise expressly permitted by the statute or by Rule 35 of the Federal

Rules of Criminal Procedure;” and (3) a court may modify a sentence if “a

sentencing range . . . has subsequently been lowered by the Sentencing

Commission.” 18 U.S.C. § 3582(c). Franklin has presented no evidence or

argument that any of these circumstances are present. Accordingly, the

Court may not modify his sentence.14


14    Separately, Franklin’s contention that the Court intended to have his
federal revocation sentence start in August 2017 when he was arrested by
state officials is unavailing. Franklin bases this argument on the fact that the
Court ordered his federal sentence to run concurrently to his state sentence.
But as the Eleventh Circuit has noted, the term “concurrent” “does not mean
                                        4
III. CONCLUSION

     For the foregoing reasons, Franklin’s motion is DENIED.



          New Orleans, Louisiana, this _____
                                        31st day of May, 2019.


                      ____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE




that the two sentences ‘have the same starting date because a federal
sentence cannot commence prior to the date it is pronounced, even if made
concurrent with a sentence already being served.’” Coloma v. Holder, 445
F.3d 1282, 1284 (11th Cir. 2006) (quoting United States v. Flores, 616 F.2d
840, 841 (5th Cir. 1980)).
                                    5
